STATE OF MICHIGAN

                            COURT OF APPEALS



LAURA SELVA,                                                         UNPUBLISHED
                                                                     October 22, 2015
               Petitioner-Appellee,

v                                                                    No. 322140
                                                                     Tax Tribunal
CITY OF WARREN,                                                      LC No. 00-461568

               Respondent-Appellant.


Before: M. J. KELLY, P.J., and MURRAY and SHAPIRO, JJ.

PER CURIAM.

        Respondent appeals by right the judgment of the Tax Tribunal granting petitioner’s
request for a poverty exemption from her 2013 property taxes on her residential property. We
affirm.

                                       I. BACKGROUND

          Petitioner submitted a City of Warren Poverty Exemption Application to respondent’s
December board of review. On her application, petitioner indicated that her monthly income
consisted of $826 in social security disability payments. With the application she included a
copy of her social security benefit statement, a copy of what appears to be a bank statement, a
proof of being enrolled in Medicaid, and a copy of her driver’s license. Petitioner answered
“N/A,” when asked to provide a copy of her state income tax return and “Homestead Tax Credit .
. . [f]iled in the current year or immediately preceding year[] (if required to file),” specifically
noting that she “never filed.” She requested that any correspondence be forwarded to a physical
rehabilitation facility where she was receiving inpatient treatment. The board of review denied
petitioner’s request on the grounds that she had submitted an incomplete application.

        Petitioner appealed to the Small Claims Division of the Tax Tribunal. She explained that
on the exemption application form she had written “N/A” next to the identified “documents that
did not apply” in her situation because she did not have those documents. At the appeal hearing,
respondent asserted that petitioner did not occupy the property within the meaning of MCL
211.7u(2)(a). The Tribunal found otherwise, concluding that petitioner occupied the property
during the relevant tax year and that she was entitled to the poverty exemption. On appeal,
respondent argues that the Tribunal erred in finding that petitioner occupied the property.

                                         II. ANALYSIS

                                                -1-
        This Court has a very limited capacity to review decisions of the Tax Tribunal. President
Inn Props, LLC v Grand Rapids, 291 Mich. App. 625, 630; 806 NW2d 342 (2011). “In the
absence of fraud, review of a decision by the Tax Tribunal is limited to determining whether the
tribunal erred in applying the law or adopted a wrong principle; its factual findings are
conclusive if supported by competent, material, and substantial evidence on the whole record.”
Mich Bell Tel Co v Dep’t of Treasury, 445 Mich. 470, 476; 518 NW2d 808 (1994). “Substantial
evidence supports the Tribunal’s findings if a reasonable person would accept the evidence as
sufficient to support the conclusion.” Pontiac Country Club v Waterford Twp, 299 Mich. App.
427, 434; 830 NW2d 785 (2013). Substantial evidence “may be substantially less than a
preponderance of the evidence.” City of Wayne v State Tax Comm, 261 Mich. App. 174, 187; 682
NW2d 100 (2004).

        The homestead property tax exemption for persons unable to pay property taxes because
of poverty is governed by MCL 211.7u(1), which provides that “[t]he principal residence of
persons who, in the judgment of the supervisor and board of review, by reason of poverty, are
unable to contribute toward the public charges is eligible for exemption in whole or in part from
taxation under this act.” MCL 211.7dd(c) defines a “[p]rincipal residence” as “the 1 place where
an owner of the property has his or her true, fixed, and permanent home to which, whenever
absent, he or she intends to return and that shall continue as a principal residence until another
principal residence is established.” A property owner claiming a principal residence exception
(PRE) is required to file an affidavit with the local taxing authority attesting that the property is
owned and occupied as a principal residence. MCL 211.7cc(2).

        In order to be eligible for a PRE, an applicant must do several things “on an annual
basis,” including: “Be an owner of and occupy as a principal residence the property for which an
exemption is requested.” MCL 211.7u(2)(a). Respondent argues that petitioner does not qualify
for a PRE because she did not “occupy” the subject property as her principal residence.
Answering this assertion requires us to interpret the relevant statutory language.

       The primary goal of statutory interpretation is to give effect to the Legislature’s
       intent, focusing first on the statute’s plain language. Sun Valley Foods Co v
       Ward, 460 Mich. 230, 236; 596 NW2d 119 (1999). “The words of a statute
       provide ‘the most reliable evidence of its intent. . . .’ ” Id., quoting United States
       v Turkette, 452 U.S. 576, 593; 101 S. Ct. 2524; 69 L. Ed. 2d 246 (1981). When
       construing a statute, a court must read it as a whole. People v Jackson, 487 Mich.
783, 791; 790 NW2d 340 (2010). [Klooster v City of Charlevoix, 488 Mich. 289,
       296; 795 NW2d 578 (2011).]

We construe a tax exemption statute in favor of the taxing unit. OCLC Online Computer Library
Ctr, Inc v Battle Creek, 224 Mich. App. 608, 611-612; 569 NW2d 676 (1997).

        The word “occupy” is not defined in the statute. Where a term is undefined by the
statute, it “shall be construed and understood according to the common and approved usage of
the language.” MCL 8.3a. See also Brackett v Focus Hope, Inc, 482 Mich. 269, 276; 753 NW2d
207 (2008). We may consult dictionary definitions when trying to determine the “common and
approved” use of statutory language. Johnson v Pastoriza, 491 Mich. 417, 436; 818 NW2d 279
(2012).

                                                -2-
        Respondent suggests that this Court apply the definition of “occupy” that our Supreme
Court set forth in Liberty Hill Housing Corp v City of Livonia, 480 Mich. 44; 746 NW2d 282
(2008). In Liberty Hill Housing, our Supreme Court interpreted MCL 211.7o, which created an
ad valorem property-tax exemption for charitable institutions and provided that in order for the
exemption to apply, the “ ‘real estate must be owned and occupied by the exemption claimant.’ ”
Id. at 50, quoting MCL 211.7o(1) (emphasis in original). To aid its interpretation of the statute,
the Court looked to the following dictionary definition of “occupy”:

               “—v.t. 1. to have, hold, or take as a separate space; possess, reside in or
       on, or claim: The orchard occupies half the farm. 2. to be a resident or tenant of;
       dwell in. 3. to fill up, employ, or engage: to occupy time reading. 4. to engage or
       employ the mind, energy, or attention of: We occupied the children with a game.
       5. to take possession and control of (a place), as by military invasion. — v.i. 6. to
       take or hold possession.” [Id. at 56-57, quoting Webster’s Universal College
       Dictionary (1997) (emphasis in original).]

The Court concluded that the third, fourth, and fifth definitions were inapplicable based on the
context of MCL 211.7o, and that the first definition was inapplicable because it would render the
word “owner” surplusage, reasoning that parts of the first definition “are synonymous with
ownership.” Id. at 57-58. The Court reasoned:

       [T]he Legislature must have intended the term “occupy” to mean the other aspect
       of the dictionary definition: to “reside in or on” or “to be a resident or tenant of;
       dwell in.” This aspect of the definition especially makes sense when viewed in its
       specific context, it is “real or personal property” that must be “occupied.”
       “Reside” means “1. to dwell permanently or for a considerable time; live. 2. (of
       things, qualities, etc.) to be present habitually; be inherent ([usually followed] by
       in).” Webster’s Universal College Dictionary (1997). Thus, aided by this
       dictionary definition, we conclude that to occupy property under MCL 211.7o(1),
       the charitable institution must at a minimum have a regular physical presence on
       the property. [Id. at 57-58 (emphasis in original and footnote omitted).]

        A successor to the dictionary cited to in Liberty Hill Housing specifically identifies the
link between ownership and occupation in defining “occupy” to mean, in part, “to reside in as an
owner or tenant.” Merriam-Webster’s Collegiate Dictionary (11th ed). To “reside” somewhere
means “to dwell permanently or continuously: to occupy a place as one’s legal domicile.”
Merriam-Webster’s Collegiate Dictionary (11th ed). And a “domicile” is defined in the legal
vernacular as “a person’s true, fixed, principal, and permanent home, to which that persons
intends to return and remain even though currently residing elsewhere.” Black’s Law Dictionary
(8th ed).

        In the case now before this Court, petitioner’s absence from the home was not due to her
intention to turn her home into rental property or otherwise not return to it permanently. There
are several facts that support this conclusion. First, petitioner represented on the poverty
exemption application that she had lived at the property “all [her] life,” and that she had inherited
the “home in 1999 when Mom passed away.” Second, petitioner identified the phone number for
the rehabilitation center where she was then staying as her “Temp[orary] phone,” and she asked

                                                -3-
that all correspondence be forwarded to the rehabilitation center where she was “getting inpatient
physical Rehab at this time.” (Emphasis added.) The phrase “at this time” indicates an
understanding that the stay at the facility was not perpetual (as is consistent with the purpose of a
rehabilitation facility). Third, in her appeal to the Tax Tribunal, indicated she was “temporarily
in Rehab recovery” and noted that she had not received the denial form because respondent
refused to send it to her at the “rehab center where I am staying at temporarily.” All of these
statements by petitioner support the Tribunal’s finding that, although temporarily absent from the
property, petitioner intended to return to the property and permanently reside there after
completing her physical rehabilitation. Based on these findings that we cannot overturn,
petitioner therefore occupied the residence during the relevant tax year.1

       Affirmed.



                                                              /s/ Michael J. Kelly
                                                              /s/ Christopher M. Murray
                                                              /s/ Douglas B. Shapiro




1
  Respondent argued in part before the Tribunal that the property was not occupied within the
meaning of the statute because there had been no water use since 2008. However, the Tribunal
found that respondent’s assertions were not supported with documentary evidence. Review of
the record does not reveal any documentary evidence regarding water usage on the property. On
appeal, respondent attaches a document that it purports to be the water usage on the property.
However, the parties may not expand the record on appeal. People v Nix, 301 Mich. App. 195,
203; 836 NW2d 224 (2013).


                                                -4-